 



Exhibit 10.1

NOTE

$25,000,000.00   Chicago, Illinois
April 25, 2005

      For Value Received, the undersigned, Midwest Banc Holdings, Inc., a bank
holding company incorporated under the laws of the State of Delaware
(“Borrower”), promises to pay to the order of Lasalle Bank National Association,
a national banking association, or the holder hereof from time to time
(“Lender”), at such place as may be designated in writing by Lender, the
principal sum of TWENTY-FIVE MILLION AND NO/100THS DOLLARS ($25,000,000.00), or
so much thereof as shall be advanced or readvanced with interest thereon as
hereinafter provided. It is contemplated that there will be advances and
payments under this note (this “Note”) from time to time, but no advances or
payments under this Note (including payment in full of the unpaid balance of
principal hereof prior to maturity) shall affect or impair the validity or
enforceability of this Note as to future advances hereunder. This Note is issued
pursuant to the terms of a Loan Agreement of even date herewith by and between
Borrower and Lender (the “Loan Agreement”). This Note is a substitution and
replacement for the original executed Note which was inadvertently lost,
misplaced or destroyed. All capitalized terms used but not defined herein shall
have the respective meanings ascribed to them in the Loan Agreement.

      Interest shall accrue on all sums as advanced and outstanding from time to
time under this Note and Loan Agreement as set forth in the Loan Agreement, and
such interest shall be due and payable on the last day of each March, June,
September and December as set forth in the Loan Agreement. All sums owing
hereunder are payable in lawful money of the United States of America, in
immediately available funds.

      The outstanding principal balance of this Note, together with all accrued
and unpaid interest, shall be due and payable on the Maturity Date. Additional
principal payments shall be made in accordance with the provisions of the Loan
Agreement.

      This Note is issued pursuant to the terms of the Loan Agreement and is
secured by and entitled to the benefits of, among other things, the Collateral
Documents. In case an Event of Default (as defined under any of the Loan
Agreement, the Collateral Documents, or other Loan Document) shall occur and be
continuing (any of the foregoing being a “Event of Default” hereunder), the
principal of this Note together with all accrued interest thereon may, at the
option of the holder hereof, immediately become due and payable on demand;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.

      Unless otherwise provided in the Loan Agreement, all payments on account
of the indebtedness evidenced by this Note shall be first applied to the payment
of costs and expenses of Lender which are due and payable, then to past-due
interest on the unpaid principal balance and the remainder to principal.

4



--------------------------------------------------------------------------------



 



      Provided that no Event of Default then exists, this Note may be prepaid
only upon those terms and conditions set forth in the Loan Agreement.

      From and after the Maturity Date, or such earlier date as all sums owing
on this Note become due and payable by acceleration or otherwise, or after the
occurrence of an Event of Default, interest shall be computed on all amounts
then due and payable under this Note at a “Default Rate” equal to 2% per annum
(based on a 360-day year and charged on the basis of actual days elapsed) in
excess of the interest rate otherwise accruing under this Note.

      If any attorney is engaged by Lender to enforce or defend any provision of
this Note or any of the other Loan Documents, or as a consequence of any Event
of Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and
expenses as provided in the Loan Agreement.

      No previous waiver and no failure or delay by Lender in acting with
respect to the terms of this Note or any of the other Loan Documents shall
constitute a waiver of any breach, default or failure of condition under this
Note, the Loan Agreement or any of the other Loan Documents or the obligations
secured thereby. A waiver of any term of this Note or any of the other Loan
Documents or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver. In the event
of any inconsistencies between the terms of this Note and the terms of any other
document related to the Loan evidenced by this Note, the terms of this Note
shall prevail.

      Except as otherwise provided in the Loan Agreement, Borrower expressly
waives presentment, demand, notice of dishonor, notice of default or
delinquency, notice of acceleration, notice of protest and nonpayment, notice of
costs, expenses or losses and interest thereon, notice of late charges, and
diligence in taking any action to collect any sums owing under this Note or in
proceeding against any of the rights or interests in or to properties securing
payment of this Note. In addition, Borrower expressly agrees that this Note and
any payment coming due hereunder may be extended from time to time without in
any way affecting the liability of any such party hereunder.

      Time is of the essence with respect to every provision hereof. Any
reference contained herein to attorneys’ fees and expenses shall be deemed to be
to reasonable fees and expenses and to include all reasonable fees and expenses
of in-house or staff attorneys and the reasonable fees and expenses of any other
experts or consultants.

      All agreements between Borrower, on the one part, and Lender, on the other
part (including, without limitation, this Note and the Loan Agreement, and any
other documents securing all or any part of the indebtedness evidenced hereby),
are expressly limited so that in no event whatsoever shall the amount paid or
agreed to be paid to Lender exceed the highest lawful rate of interest
permissible under applicable law. If, from any circumstances whatsoever,
fulfillment of any provision hereof, the Loan Agreement or any other documents
securing all or any part of the indebtedness evidenced hereby at the time
performance of such provisions shall be due, shall involve exceeding the limit
of validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under such applicable
laws, and if, for any reason whatsoever, Lender shall ever receive as interest
an amount which would be

5



--------------------------------------------------------------------------------



 



deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Note (whether or not then due
and payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.

      Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

      This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois. Nothing herein shall be deemed to limit
any rights, powers or privileges which Lender may have pursuant to any law of
the United States of America or any rule, regulation or order of any department
or agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by Lender which is lawful pursuant to, or which is
permitted by, any of the foregoing.

      To induce Lender to accept this Note and the other Loan Documents,
Borrower irrevocably agrees that all actions or proceedings in any way, manner,
or respect, arising out of or from or related to this Note shall be litigated
only in courts having situs within Chicago, Illinois. Borrower hereby consents
and submits to the jurisdiction of any local, state, or federal court located
within said city. Borrower hereby irrevocably appoints and designates its Chief
Financial Officer, whose business address is 501 W. North Avenue, Melrose Park,
Illinois 60160, or any other Person having and maintaining a place of business
in such state whom Borrower may from time to time hereafter designate (having
given five days’ written notice thereof to Lender) as Borrower’s true and lawful
attorney and duly authorized agent for acceptance of service of legal process.
Borrower agrees that service of such process upon such Person shall constitute
personal service of such process upon Borrower. Borrower hereby waives any right
it may have to transfer or change the venue of any litigation brought against
Borrower by Lender.

      BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL
AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS, AND
(iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

6



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Note or caused this
Note to be executed by its duly authorized representative as of the date first
above written.

                  Midwest Banc Holdings, Inc.
 
                By:   /s/ Daniel R. Kadolph  

       

      Name:   Daniel R. Kadolph

           

      Title:   Senior Vice President and

           

          Chief Financial Officer

           

7



--------------------------------------------------------------------------------



 



First Amendment to Loan Agreement

      This First Amendment to Loan Agreement (this “Amendment”), dated as of
April 25, 2005, is entered into between Midwest Banc Holdings, Inc.,
(“Borrower”) a bank holding company incorporated under the laws of the State of
Delaware, and LaSalle Bank National Association, a national banking association
with its main office located in Chicago, Illinois (“Lender”).

Recitals

      A. Borrower and Lender have previously entered into a loan agreement,
dated as of April 8, 2004 (the “Original Loan Agreement”), in which Lender
agreed to lend to Borrower an aggregate principal amount of up to Twenty Five
Million Dollars ($25,000,000).

      B. Borrower delivered to Lender a Note dated as of April 8, 2004, in the
principal amount of Twenty Five Million Dollars ($25,000,000) (the “Note”).

      C. In connection with the transactions contemplated under the Original
Loan Agreement, Borrower granted to Lender a security interest in 100% of the
capital stock of each of Midwest Bank and Trust Company and Midwest Bank of
Western Illinois, each of which is chartered as an Illinois state bank. (the
“Pledge Agreement”)

      D. Borrower and Lender have agreed to extend the Maturity Date (as defined
in the Original Loan Agreement), from April 7, 2005, to April 30, 2006.

      Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Agreements



  1.   All terms which are capitalized and used herein (which are not otherwise
specifically defined herein) shall be used in this Amendment as defined in the
Loan Agreement.     2.   The definition of “Maturity Date” appearing in
Section 1.1 of the Loan Agreement shall be deleted and replaced in its entirety
with the following:     “Maturity Date” shall mean April 30, 2006.”     3.   The
Note shall be amended and restated in its entirety by a substitute Note,
identical in all respects to the current Note, except for the revised date of
the Note and the elimination of the reference to the date on which interest
payments shall commence, all in the form attached hereto as Exhibit A. Upon the
execution of the amended and restated Note and delivery to Lender, Lender will
destroy the current Note and all of Lender’s rights under the destroyed Note
shall thereafter be represented by the substituted amended and restated Note.
All references to the “Note” in the Loan Agreement and the Pledge Agreement
shall refer to the substituted amended and restated Note.

8



--------------------------------------------------------------------------------



 



  4.   To induce Lender to execute and deliver this Amendment, Borrower hereby
represents to Lender that as of the date hereof and as of the time that this
Amendment becomes effective, and after taking into account the revisions set
forth in this Amendment, as follows:



  a.   each of the representations and warranties set forth in the Loan
Agreement and the Pledge Agreement is true and correct;     b.   Borrower is in
full compliance with all of the terms and conditions of the Loan Agreement and
the Pledge Agreement and the other documents delivered in connection therewith,
and no Default has occurred under the Loan Agreement or the Pledge Agreement (as
defined in each such agreement) or any document in connection therewith; and    
c.   no fact or circumstance exists that with the lapse of time, the giving of
notice or both would constitute such a Default.



  5.   Except as previously amended hereby, each of the Loan Agreement and the
Pledge Agreement is hereby ratified and confirmed and shall continue in full
force and effect.     6.   This Amendment shall become effective when Borrower
and Lender shall have executed it and thereafter shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns     7.   This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed will constitute but one and the same instrument.

      In Witness Whereof, the parties hereto have caused this Amendment to be
executed as of the date first above written.

                      Midwest Banc Holdings, Inc.   LaSalle Bank National
Association
 
                    By:   /s/ Daniel R. Kadolph     By:   /s/ Michael A. Tighe,
Jr.  

           

  Name:   Daniel R. Kadolph       Name:   Michael A. Tighe, Jr.

                   

  Title:   Senior Vice President and       Title:   Vice President

                   

      Chief Financial Officer            

                   

9



--------------------------------------------------------------------------------



 



Exhibit A

NOTE

$25,000,000.00   Chicago, Illinois
April 25, 2005

      For Value Received, the undersigned, Midwest Banc Holdings, Inc., a bank
holding company incorporated under the laws of the State of Delaware
(“Borrower”), promises to pay to the order of Lasalle Bank National Association,
a national banking association, or the holder hereof from time to time
(“Lender”), at such place as may be designated in writing by Lender, the
principal sum of TWENTY-FIVE MILLION AND NO/100THS DOLLARS ($25,000,000.00), or
so much thereof as shall be advanced or readvanced with interest thereon as
hereinafter provided. It is contemplated that there will be advances and
payments under this note (this “Note”) from time to time, but no advances or
payments under this Note (including payment in full of the unpaid balance of
principal hereof prior to maturity) shall affect or impair the validity or
enforceability of this Note as to future advances hereunder. This Note is issued
pursuant to the terms of a Loan Agreement of even date herewith by and between
Borrower and Lender (the “Loan Agreement”). This Note is a substitution and
replacement for the original executed Note which was inadvertently lost,
misplaced or destroyed. All capitalized terms used but not defined herein shall
have the respective meanings ascribed to them in the Loan Agreement.

      Interest shall accrue on all sums as advanced and outstanding from time to
time under this Note and Loan Agreement as set forth in the Loan Agreement, and
such interest shall be due and payable on the last day of each March, June,
September and December as set forth in the Loan Agreement. All sums owing
hereunder are payable in lawful money of the United States of America, in
immediately available funds.

      The outstanding principal balance of this Note, together with all accrued
and unpaid interest, shall be due and payable on the Maturity Date. Additional
principal payments shall be made in accordance with the provisions of the Loan
Agreement.

      This Note is issued pursuant to the terms of the Loan Agreement and is
secured by and entitled to the benefits of, among other things, the Collateral
Documents. In case an Event of Default (as defined under any of the Loan
Agreement, the Collateral Documents, or other Loan Document) shall occur and be
continuing (any of the foregoing being a “Event of Default” hereunder), the
principal of this Note together with all accrued interest thereon may, at the
option of the holder hereof, immediately become due and payable on demand;
provided, however, that if any document related to this Note provides for
automatic acceleration of payment of sums owing hereunder, all sums owing
hereunder shall be automatically due and payable in accordance with the terms of
that document.

      Unless otherwise provided in the Loan Agreement, all payments on account
of the indebtedness evidenced by this Note shall be first applied to the payment
of costs and expenses

10



--------------------------------------------------------------------------------



 



of Lender which are due and payable, then to past-due interest on the unpaid
principal balance and the remainder to principal.

      Provided that no Event of Default then exists, this Note may be prepaid
only upon those terms and conditions set forth in the Loan Agreement.

      From and after the Maturity Date, or such earlier date as all sums owing
on this Note become due and payable by acceleration or otherwise, or after the
occurrence of an Event of Default, interest shall be computed on all amounts
then due and payable under this Note at a “Default Rate” equal to 2% per annum
(based on a 360-day year and charged on the basis of actual days elapsed) in
excess of the interest rate otherwise accruing under this Note.

      If any attorney is engaged by Lender to enforce or defend any provision of
this Note or any of the other Loan Documents, or as a consequence of any Event
of Default, with or without the filing of any legal action or proceeding, then
Borrower shall pay to Lender immediately upon demand all attorneys’ fees and
expenses as provided in the Loan Agreement.

      No previous waiver and no failure or delay by Lender in acting with
respect to the terms of this Note or any of the other Loan Documents shall
constitute a waiver of any breach, default or failure of condition under this
Note, the Loan Agreement or any of the other Loan Documents or the obligations
secured thereby. A waiver of any term of this Note or any of the other Loan
Documents or of any of the obligations secured thereby must be made in writing
and shall be limited to the express written terms of such waiver. In the event
of any inconsistencies between the terms of this Note and the terms of any other
document related to the Loan evidenced by this Note, the terms of this Note
shall prevail.

      Except as otherwise provided in the Loan Agreement, Borrower expressly
waives presentment, demand, notice of dishonor, notice of default or
delinquency, notice of acceleration, notice of protest and nonpayment, notice of
costs, expenses or losses and interest thereon, notice of late charges, and
diligence in taking any action to collect any sums owing under this Note or in
proceeding against any of the rights or interests in or to properties securing
payment of this Note. In addition, Borrower expressly agrees that this Note and
any payment coming due hereunder may be extended from time to time without in
any way affecting the liability of any such party hereunder.

      Time is of the essence with respect to every provision hereof. Any
reference contained herein to attorneys’ fees and expenses shall be deemed to be
to reasonable fees and expenses and to include all reasonable fees and expenses
of in-house or staff attorneys and the reasonable fees and expenses of any other
experts or consultants.

      All agreements between Borrower, on the one part, and Lender, on the other
part (including, without limitation, this Note and the Loan Agreement, and any
other documents securing all or any part of the indebtedness evidenced hereby),
are expressly limited so that in no event whatsoever shall the amount paid or
agreed to be paid to Lender exceed the highest lawful rate of interest
permissible under applicable law. If, from any circumstances whatsoever,
fulfillment of any provision hereof, the Loan Agreement or any other documents
securing all or any part of the indebtedness evidenced hereby at the time
performance of such provisions shall

11



--------------------------------------------------------------------------------



 



be due, shall involve exceeding the limit of validity prescribed by law which a
court of competent jurisdiction may deem applicable hereto, then, ipso facto,
the obligation to be fulfilled shall be reduced to the highest lawful rate of
interest permissible under such applicable laws, and if, for any reason
whatsoever, Lender shall ever receive as interest an amount which would be
deemed unlawful under such applicable law, such interest shall be automatically
applied to the payment of the principal of this Note (whether or not then due
and payable) and not to the payment of interest or refunded to Borrower if such
principal has been paid in full.

      Any notice which either party hereto may be required or may desire to give
hereunder shall be governed by the notice provisions of the Loan Agreement.

      This Note shall be governed by and construed in accordance with the
internal laws of the State of Illinois. Nothing herein shall be deemed to limit
any rights, powers or privileges which Lender may have pursuant to any law of
the United States of America or any rule, regulation or order of any department
or agency thereof and nothing herein shall be deemed to make unlawful any
transaction or conduct by Lender which is lawful pursuant to, or which is
permitted by, any of the foregoing.

      To induce Lender to accept this Note and the other Loan Documents,
Borrower irrevocably agrees that all actions or proceedings in any way, manner,
or respect, arising out of or from or related to this Note shall be litigated
only in courts having situs within Chicago, Illinois. Borrower hereby consents
and submits to the jurisdiction of any local, state, or federal court located
within said city. Borrower hereby irrevocably appoints and designates its Chief
Financial Officer, whose business address is 501 W. North Avenue, Melrose Park,
Illinois 60160, or any other Person having and maintaining a place of business
in such state whom Borrower may from time to time hereafter designate (having
given five days’ written notice thereof to Lender) as Borrower’s true and lawful
attorney and duly authorized agent for acceptance of service of legal process.
Borrower agrees that service of such process upon such Person shall constitute
personal service of such process upon Borrower. Borrower hereby waives any right
it may have to transfer or change the venue of any litigation brought against
Borrower by Lender.

      BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF BORROWER OR LENDER. BORROWER ACKNOWLEDGES THAT IT HAS
BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS
DISCUSSED THIS WAIVER WITH SUCH LEGAL COUNSEL. BORROWER FURTHER ACKNOWLEDGES
THAT (i) IT HAS READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS
WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL
AND IS A MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THE LOAN DOCUMENTS, AND
(iii) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF THE LOAN DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.

12



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned has executed this Note or caused this
Note to be executed by its duly authorized representative as of the date first
above written.

                  Midwest Banc Holdings, Inc.
 
           

  By:                  

      Name:    

           

      Title:    

           

13